Exhibit 10.3
REHABCARE GROUP, INC.
TERMINATION COMPENSATION AGREEMENT




This agreement (“Agreement”) has been entered into as of the 8th day of
December, 2008, by and between RehabCare Group, Inc., a Delaware corporation
(the “Company”), and Patricia M Henry, an individual (the “Executive”).


The Company and the Executive previously entered into that certain agreement
dated as of the 10th day of March, 2006, regarding the employment relationship
between the Company and the Executive (the “Existing Agreement”).  The Company
and the Executive now desire to amend and restate the Existing Agreement in its
entirety as of the date hereof to conform to the provisions of the final
regulations under Section 409A of the Internal Revenue Code.  Therefore, the
Company and the Executive hereby amend and restate the Existing Agreement in its
entirety to read as follows:


RECITALS


The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company’s Executive Vice President and to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility or
occurrence of a Change in Control (as defined below).  The Board desires to
provide for the continued employment of the Executive as Executive Vice
President on terms competitive with those of other corporations, and the
Executive is willing to rededicate himself and continue to serve the Company as
its Executive Vice President.  Additionally, the Board believes it is imperative
to diminish the inevitable distraction of the Executive by virtue of the
personal uncertainties and risks created by a potential or pending Change in
Control and to encourage the Executive’s full attention and dedication to the
Company currently and in the event of any potential or pending Change in
Control, and to provide the Executive with compensation and benefits
arrangements upon any termination after a Change in Control and certain
terminations of employment prior to a Change in Control which ensure that the
compensation and benefits expectations of the Executive will be
satisfied.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.


IT IS AGREED AS FOLLOWS:


Section 1:                                Definitions and Construction.


1.1           Definitions. For purposes of this Agreement, the following words
and phrases, whether or not capitalized, shall have the meanings specified
below, unless the context plainly requires a different meaning.



1.1(a)                      “Accrued Obligations” has the meaning set forth in
Section 4.1(a) of this Agreement.


1.1(b)                      “Annual Base Salary” has the meaning set forth in
Section 2.4(a) of this Agreement.


1.1(c)                      “Board” means the Board of Directors of the Company.


1.1(d)                      “Cause” has the meaning set forth in Section 3.3 of
this Agreement.


1.1(e)                      “Change in Control” means:


(i)           The acquisition by one person, or more than one person acting as a
group, of ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company;


(ii)           The acquisition by one person, or more than one person acting as
a group, of ownership of stock of the Company, that together with stock of the
Company acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group, constitutes 30% or more of the total
voting power of the stock of the Company;


(iii)           A majority of the members of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the date of the appointment or election;


(iv)           One person, or more than one person acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from the Company that have a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Code Section 409A.


1.1(f)                      “Change in Control Date” means the date that the
Change in Control first occurs.


1.1(g)                      “Company” has the meaning set forth in the first
paragraph of this Agreement and, with regard to successors, in Section 6.2 of
this Agreement.


1.1(h)                      “Code” shall mean the Internal Revenue Code of 1986,
as amended.


1.1(i)                      “Date of Termination” has the meaning set forth in
Section 3.7 of this Agreement.  In all cases, a “Date of Termination” shall only
occur upon separation from service from the Company and all of its affiliates,
as defined in Treasury regulations under Section 409A of the Code (generally,
separation from the 50% controlled group that includes the Company).


1.1(j)                      “Disability” has the meaning set forth in Section
3.2 of this Agreement.


1.1(k)                      “Disability Effective Date” has the meaning set
forth in Section 3.2 of this Agreement.


1.1(l)                      “Effective Date” means the date of this Agreement
specified in the first paragraph of this Agreement.


1.1(m)                      “Employment Period” means the period beginning on
the Effective Date and ending on the later of (i) December 31, 2009, or (ii)
December 31 of any succeeding year during which notice is given by either party
(as described in Section 2.1 of this Agreement) of such party’s intent not to
renew this Agreement.


1.1(n)                       “Excise Tax” has the meaning set forth in Section
4.2(f)(i) of this Agreement.


1.1(o)                      “Good Reason” has the meaning set forth in Section
3.4 of this Agreement.


1.1(p)                      “Gross-Up Payment” has the meaning set forth in
Section 4.2(f)(i) of this Agreement.


1.1(q)                       “Notice of Termination” has the meaning set forth
in Section 3.6 of this Agreement.


1.1(r)                      “Other Benefits” has the meaning set forth in
Section 4.1(e) of this Agreement.


1.1(s)                       “Payment” has the meaning set forth in Section
4.2(f)(i) of this Agreement.


1.1(t)                      “Prorated Target Bonus” has the meaning set forth in
Section 4.2(a) of this Agreement.


1.1(u)                      “Specified Employee” has the meaning set forth in
Section 4.9 of this Agreement.


1.1(v)                      “Target Bonus” has the meaning set forth in Section
2.4(b) of this Agreement.


1.1(w)                      “Term” means the period that begins on the Effective
Date and ends on the earlier of: (i) the Date of Termination, or (ii) the close
of business on the later of December 31, 2009 or December 31 of any renewal
term.


1.2           Gender and Number.  When appropriate, pronouns in this Agreement
used in the masculine gender include the feminine gender, words in the singular
include the plural, and words in the plural include the singular.


1.3           Headings.  All headings in this Agreement are included solely for
ease of reference and do not bear on the interpretation of the
text.  Accordingly, as used in this Agreement, the terms “Article” and “Section”
mean the text that accompanies the specified Article or Section of the
Agreement.


1.4           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Missouri, without reference
to its conflict of law principles.


Section 2:                                Terms and Conditions of Employment.


2.1           Period of Employment.  The Executive shall remain in the employ of
the Company throughout the Term of this Agreement in accordance with the terms
and provisions of this Agreement.  This Agreement will automatically renew for
annual one-year periods unless either party gives the other written notice, by
September 30, 2009, or September 30 of any succeeding year, of such party’s
intent not to renew this Agreement.


2.2           Positions and Duties.


2.2(a)                      Throughout the Term of this Agreement, the Executive
shall serve as Executive Vice President of the Company subject to the reasonable
directions of the Board.  The Executive shall have such authority and shall
perform such duties as are specified by the Bylaws of the Company and the Board
for the office of Executive Vice President, subject to the control exercised by
the Board from time to time.


2.2(b)                      Throughout the Term of this Agreement (but excluding
any periods of vacation and sick leave to which the Executive is entitled), the
Executive shall devote reasonable attention and time during normal business
hours to the business and affairs of the Company and shall use his reasonable
best efforts to perform faithfully and efficiently such responsibilities as are
assigned to him under or in accordance with this Agreement; provided that, it
shall not be a violation of this Section 2.2(b) for the Executive to (i) serve
on corporate, civic or charitable boards or committees with or without
compensation, (ii) deliver lectures or fulfill speaking engagements, with or
without compensation, or (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement, violate the terms of this Agreement or any other agreement
between Executive and the Company, or violate the Company’s conflict of interest
policy or any applicable law.


2.3           Situs of Employment. Throughout the Term of this Agreement, the
Executive’s services shall be performed at and out of the Company’s executive
offices located in the greater St. Louis, Missouri metropolitan area or such
other office as shall be agreed to between the Executive and the President and
Chief Executive Officer of the Company.


2.4           Compensation.


2.4(a)                      Annual Base Salary.  At the date of this Agreement,
the Executive will be paid a base salary (“Annual Base Salary”) at an annual
rate of Three Hundred Sixty Two Thousand Dollars ($362,000), which shall be paid
in equal or substantially equal semi-monthly installments.  During the Term of
this Agreement, the Annual Base Salary payable to the Executive shall be
reviewed at least annually after the end of the first calendar quarter (starting
with calendar year 2009) and shall be increased at the discretion of the Board
or the Compensation and Nominating/Corporate Governance Committee of the Board
but shall not be reduced.


2.4(b)                      Incentive Bonuses.  In addition to Annual Base
Salary, the Executive shall be awarded the opportunity to earn an incentive
bonus on an annual basis under any incentive compensation plan which is
generally available to other peer executives of the Company.  The Board of
Directors or the Compensation and Nominating/Corporate Governance Committee
shall establish at the beginning of each calendar year a target incentive award
equal to a designated percentage of  the Executive’s Annual Base Salary paid
during that plan year (the “Target Bonus”). The Board and/or the Compensation
and Nominating/Corporate Governance Committee may also establish minimum and
maximum incentive bonus opportunities on an annual basis in addition to the
Target Bonus. The Board of Directors shall be exclusively responsible for
decisions relating to administration of the executive incentive plans.


2.4(c)                      Incentive, Savings and Retirement Plans.  Throughout
the Term of this Agreement, the Executive shall be entitled to participate in
all equity incentive, savings and retirement plans generally available to other
peer executives of the Company; provided, however, that the nature and level of
any equity incentive awards shall be solely determined by the Board or the
Compensation and Nominating/Corporate Governance Committee in its
discretion.  Also, during the Term, the Executive shall be eligible to
participate in the Company’s long term cash incentive plan.  During the Term,
the percentage of Annual Base Salary upon which a potential award shall be based
shall be established by the Board or the Compensation and Nominating/Corporate
Governance Committee in its discretion.  For each three (3) year performance
period during the Term and under the plan, the financial metrics for receiving a
payout will be established by the Board or the Committee in its discretion and
otherwise determined by the terms of the plan. Payment of awards under the long
term cash incentive plan, and eligibility to receive any payment, will be
determined under and according to the terms of that plan and based upon
performance criteria established annually by the Board or the Committee under
the plan.  Nothing herein prevents the Company from terminating or changing the
long term cash incentive plan in its discretion, subject to a participant’s
right under the plan as to any incentive award which has already been earned.


2.4(d)                      Welfare Benefit Plans.  Throughout the Term of this
Agreement (and thereafter, subject to Section 4.1(d) or 4.2(d) hereof), the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent generally available to other peer executives of the
Company.


2.4(e)                      Expenses.  Throughout the Term of this Agreement,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company.   Such expense reimbursements
shall be made no later than the end of the calendar year following the calendar
year in which the expenses were incurred.


2.4(f)                      Fringe Benefits.  Throughout the Term of this
Agreement, the Executive shall be entitled to such fringe benefits as generally
are provided to other peer executives of the Company.


2.4(g)                      Office and Support Staff.  Throughout the Term of
this Agreement, the Executive shall be entitled to an office or offices at the
Company’s executive offices in the greater St. Louis, Missouri metropolitan area
and/or at such other location as the Executive and the President and Chief
Executive Officer of the Company shall agree of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, as are
generally provided to other peer executives of the Company.


2.4(h)                      Vacation.  Throughout the Term of this Agreement,
the Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices as are generally provided to other peer
executives of the Company.


Section 3:                                Termination of Employment.


3.1           Death.  The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period.


3.2           Disability.  If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 7.2 of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the thirty (30) days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” shall mean that the Executive has been
unable with reasonable accommodation to perform the services required of the
Executive hereunder on a full-time basis for a period of one hundred eighty
(180) consecutive business days by reason of a physical and/or mental
condition.  “Disability” shall be deemed to exist when certified by a physician
selected by the Company and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).  The Executive will submit to such medical or psychiatric
examinations and tests as such physician deems necessary to make any such
Disability determination.


3.3           Termination for Cause or without Cause.  The Company may terminate
the Executive’s employment during the Employment Period for “Cause,” which shall
mean termination based upon: (i) the Executive’s willful and continued failure
to substantially perform his duties with the Company (other than as a result of
incapacity due to physical or mental condition), after a written demand for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Executive has not substantially
performed his duties, (ii) the Executive’s commission of an act constituting a
criminal offense that would be classified as a felony under the applicable
criminal code or involving moral turpitude, dishonesty, or breach of trust, or
(iii) the Executive’s material breach of any provision of this Agreement.  For
purposes of this Section, no act or failure to act on the Executive’s part shall
be considered “willful” unless done, or omitted to be done, without good faith
and without reasonable belief that the act or omission was in the best interest
of the Company.  Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until (i) he receives a
Notice of Termination from the Company, (ii) he is given the opportunity, with
counsel, to be heard before the Board, and (iii) the Board finds, in its good
faith opinion, that the Executive was guilty of the conduct set forth in the
Notice of Termination. The Company also may terminate the Executive’s employment
at any time during the Employment Period without Cause.


3.4           Termination by Executive for Good Reason.  The Executive may
terminate his employment with the Company during the Employment Period for “Good
Reason,” which shall mean termination based upon the occurrence of one or more
of the following without the consent of the Executive: (i) a material reduction
in the Executive’s authority, duties and responsibilities; (ii) a material
reduction in Executive’s Annual Base Salary; (iii) a material reduction in the
budget over which the Executive retains authority; (iv) a material change in the
primary geographic location at which the Executive performs his duties under
this Agreement; or (v) any other action or inaction that constitutes a material
breach by the Company of any provision of this Agreement. Any termination of the
Executive’s employment based upon a good faith determination of “Good Reason”
made by the Executive shall be subject to a delivery of a Notice of Termination
by the Executive to the Company in the manner prescribed in Section 3.6 within
fifteen (15) days of the first occurrence of an event that would constitute Good
Reason and subject further to the ability of the Company to remedy within thirty
(30) days of receipt of such notice any action that may otherwise constitute
Good Reason under this Section 3.4.


3.5           Voluntary Termination by the Executive.  The Executive may
voluntarily terminate his employment with the Company for any reason or for no
reason at any time during the Employment Period.


3.6           Notice of Termination.  Any termination by the Company for Cause,
without Cause, or Disability, or by the Executive for any reason or no reason,
shall be communicated by Notice of Termination to the other party, given in
accordance with Section 7.2.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined in Section 3.7
hereof) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice).  The failure of the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude  the Company from
asserting such fact or circumstance in enforcing  the Company’s rights
hereunder.


3.7           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the Date of
Termination shall be the date of receipt by the Executive of the Notice of
Termination or any later date specified therein, as the case may be; (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be; (iii) if the Executive’s employment is
voluntarily terminated by the Executive for any reason or no reason, the Date of
Termination shall be a date specified in the Notice of Termination, provided
that termination by Executive for Good Reason shall not be effective until
thirty (30) days following the date of the Notice of Termination; or (iv) if the
Executive’s employment is terminated by the Company other than for Cause, death,
or Disability, the Date of Termination shall be the date of receipt by the
Executive of the Notice of Termination.


Section 4:                                Certain Benefits Upon Termination.


4.1           Termination Without Cause or Timely Termination for Good Reason
Prior to a Change in Control.  Subject to the provisions of Section 4.9, if,
prior to a Change in Control during the Employment Period, the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment with the Company for Good Reason within forty-five (45) days of
the first occurrence of an event that would constitute Good Reason that has not
been remedied by the Company as described in Section 3.4, the Executive shall be
entitled to the payment of the benefits provided below:


4.1(a)                      Accrued Obligations.  Within thirty (30) days after
the Date of Termination, the Company shall pay to the Executive the sum of (1)
the Executive’s accrued salary through the Date of Termination, and (2) any
accrued and unused paid days off; in each case to the extent not previously paid
(hereinafter referred to as the “accrued obligations”). In addition, Executive
shall be entitled to the accrued benefit payable to the Executive under any
deferred compensation plan, program or arrangement in which the Executive is a
participant, which shall be payable in the time and manner provided under the
applicable plan, program or arrangement.  Payment under any annual or long-term
cash incentive plan shall be determined and governed solely by the terms of the
applicable plan.


4.1(b)                      Annual Base Salary and Target Bonus
Continuation.  For a period of twelve (12) months beginning in the month after
the Date of Termination, the Company shall pay to the Executive on a monthly
basis one-twelfth of an amount equal the sum of Executive’s then-current Annual
Base Salary and Target Bonus for the year in which the Date of Termination
occurs.  Payments under any long term cash incentive plan are not part of or
included in this calculation.


4.1(c)                      Stock-Based Awards.  All stock-based awards held by
the Executive will be exercisable or vested, expire or terminate in accordance
with the terms of their respective grant agreements.


4.1(d)                      Health Benefit Continuation.  For twelve (12) months
following the Date of Termination, the Company shall pay the COBRA premiums for
the Executive and his spouse and other eligible dependents for the medical,
dental, vision and prescription drug plan(s) maintained by the Company in which
the Executive and his spouse or other dependents were participating immediately
prior to the Date of Termination; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive medical or
health benefits under another employer-provided plan, program, practice or
policy the Company’s COBRA premium payments described herein shall be
immediately terminated upon the commencement of coverage under the new
employer’s plan, program, practice or policy.  In addition, to the extent that
the COBRA premiums paid by the Company are taxable to the Executive, the Company
shall pay to the Executive a gross-up payment for applicable taxes.  Such
payment shall be made monthly during the period the COBRA premiums are paid by
the Company.


4.1(e)                      Outplacement.  During the twelve (12) month period
following the Date of Termination, the Company shall provide to Executive
executive-level outplacement services by a vendor selected by the Company.


4.2           Benefits Upon a Change in Control.  Subject to the provisions of
Section 4.9, if a Change in Control occurs during the Employment Period and
within two (2) years after the Change in Control Date (a) the Company terminates
the Executive’s employment without Cause, or (b) the Executive terminates
employment with the Company for Good Reason, then the Executive shall become
entitled to the payment of the benefits as provided below:


4.2(a)                      Accrued Obligations.  Within thirty (30) days after
the Date of Termination, the Company shall pay to the Executive the Accrued
Obligations and the “Prorated Target Bonus.”  For purposes of this Agreement,
the term “Prorated Target Bonus” means an amount determined by multiplying the
actual percentage of the Executive’s base salary that was to be paid to the
Executive as his Target Bonus in the year in which the Change in Control Date
occurs by the Executive’s then-current Annual Base Salary as of the Date of
Termination and prorating this amount by multiplying it by a fraction, the
numerator of which is the number of days during the then-current calendar year
that the Executive was employed by the Company up to and including the Date of
Termination and the denominator of which is 365.  Payment under any long term
cash incentive plan shall be determined and governed solely by the terms of such
plan.


4.2(b)                      Severance Amount.  Within thirty (30) days after the
Date of Termination, the Company shall pay to the Executive as severance pay in
a lump sum, in cash, an amount equal to 1.5 times the sum of the Executive’s
then-current Annual Base Salary plus Target Bonus for the year in which the
Change in Control Date occurs.  Payments under any long term cash incentive plan
are not part of or included in this calculation.


4.2(c)                      Stock-Based Awards.  All stock-based awards held by
the Executive will be exercisable or vested, expire or terminate in accordance
with the terms of their respective grant agreements.


4.2(d)                      Health Benefit Continuation.  For eighteen (18)
months following the Date of Termination, the Company shall pay the COBRA
premiums for the Executive and his spouse and other eligible dependents for the
medical, dental, vision and prescription drug plan(s) maintained by the Company
in which the Executive and his spouse or other dependents were participating
immediately prior to the Date of Termination; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or health benefits under another employer-provided plan, program,
practice or policy the Company’s COBRA premium payments benefits described
herein shall be immediately terminated upon the commencement of coverage under
the new employer’s plan, program, practice or policy.  In addition, to the
extent that the COBRA premiums paid by the Company are taxable to the Executive,
the Company shall pay to the Executive a gross-up payment for applicable
taxes.  Such payment shall be made monthly during the period the COBRA premiums
are paid by the Company.


4.2(e)                      Outplacement.  During the twelve (12) month period
following the Date of Termination, the Company shall provide to Executive
executive-level outplacement services by a vendor selected by the Company.


4.2(f)                      Gross-up Payments.


(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
4.2(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment.  Any
Gross-Up Payment required under this Section 4.2(f) shall be made on the last
day of the month in which the Executive remits such taxes to the required taxing
authority.  In no event will any such Gross-Up Payment be paid to Executive
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the related taxes are remitted to the required taxing
authority.  The intent of the parties is that the Company shall be responsible
in full for, and shall pay, any and all Excise Tax on any Payments and Gross-up
Payment(s) and any income and all excise and employment taxes (including,
without limitation, penalties and interest) imposed on any Gross-up Payment(s)
as well as any loss of deduction caused by or related to the Gross-up
Payment(s).


(ii)           Subject to the provisions of Section 4.2(f)(iii), all
determinations required to be made under this Section 4.2(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company’s financial
statements  (the “Accounting Firm”), which Accounting Firm shall provide
detailed supporting calculations both to the Company and to the Executive within
fifteen (15) business days of receipt of notice from the Company or the
Executive that there has been or will be a Payment.  In the event that the
Accounting Firm is serving as the accountant or auditor for the Person effecting
the Change in Control, the Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the “Accounting Firm” hereunder).  All fees
and expenses of the Accounting Firm shall be paid solely by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty.  Any determination
by the Accounting Firm shall be binding upon the Company and the Executive in
the absence of a material mathematical or legal error.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that the
Gross-Up Payments will not have been made by the Company that should have been
made or that the Gross-Up Payments will have been made that should not have been
made, in each case consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 4.2(f)(iii) below and a payment of any Excise Tax or any interest,
penalty or addition to tax related thereto is determined to be due, the
Accounting Firm shall determine the amount of the underpayment of Excise Taxes
that has occurred and such underpayment and interest, penalty or addition to tax
shall be promptly paid by the Company to the Internal Revenue Service in
satisfaction of the Company’s original withholding obligations.  In the event
that the Accounting Firm determines that an overpayment of Gross-Up Payment(s)
has occurred, the Executive shall be responsible for the immediate repayment to
the Company of such overpayment with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that the
Executive shall have no duty or obligation whatsoever to repay such overpayment
if Executive’s receipt of the overpayment, or any portion thereof, is included
in the Executive’s income and the Executive’s repayment of the same is not
deductible by the Executive for federal or state income tax purposes.


(iii)           The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
of the Excise Tax.  Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Executive is informed in writing
of such claim by the Internal Revenue Service and the notification shall apprise
the Company of the nature of the claim and the date on which such claim is
required to be paid.  The Executive shall not pay such claim prior to the
expiration of a 30-day period following the date on which the Executive has
given such notification to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is required).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:


(A)           give the Company any information reasonably requested by the
Company relating to such claim;


(B)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;


(C)           cooperate with the Company in good faith in order to effectively
contest such claim; and


(D)           permit the Company to participate in any proceedings relating to
such claim;


provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest.  Without
limitation on the foregoing provisions of this Section 4.2(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine.


4.3           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period (either prior  or subsequent
to a Change in Control), this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for payment of Accrued Obligations (as defined in Section 4.1(a)) (which
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within thirty (30) days of the Date of Termination) and any other
benefits to which the Executive’s beneficiaries are entitled under the terms of
any of the Company’s benefit plans or programs, including death benefits
pursuant to the terms of any plan, policy, or arrangement of the Company.
Payment under any long term cash incentive plan or other incentive compensation
plan shall be determined and governed solely by the terms of the applicable
plan.


4.4           Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period (either prior or
subsequent to a Change in Control), this Agreement shall terminate without
further obligations to the Executive, other than for (i) payment of Accrued
Obligations (as defined in Section 4.1(a)) (which shall be paid to the Executive
in a lump sum in cash within thirty (30) days of the Date of Termination) and
(ii) the timely payment or provision of any other benefits to which the
Executive is entitled under the terms of any of the Company’s benefit plans or
programs, including Disability benefits pursuant to the terms of any plan,
policy or arrangement of the Company. Payment under any long term cash incentive
plan or other incentive compensation plan shall be determined and governed
solely by the terms of the applicable plan.


4.5           Termination by the Company for Cause, Voluntary Termination by the
Executive, or Untimely Termination for Good Reason Prior to a Change in
Control.  During the Employment Period, if the Executive’s employment shall be
terminated: (i) by the Company for Cause, either prior or subsequent to a Change
in Control, or (ii) voluntarily by the Executive for any reason other than Good
Reason, either prior to or subsequent to a Change in Control, or (iii) by the
Executive for Good Reason prior to a Change in Control but after the forty-five
(45) day period for such termination as set forth in Section 4.1 of this
Agreement, then this Agreement shall terminate without further obligations to
the Executive, other than for (y) payment of the Executive’s Accrued Obligations
(as defined in Section 4.1(a)) (which shall be paid to the Executive in a lump
sum in cash within thirty (30) days of the Date of Termination), and (z) the
timely payment or provision of any other benefits to which Executive is entitled
under the terms of any of the Company’s benefit plans or programs.  Payment
under any long term cash incentive plan or other incentive compensation plan
shall be determined and governed solely by the terms of the applicable plan.


4.6           Non-Exclusivity of Rights.  Except as provided in Sections 4.1(d)
and 4.1(e) or 4.2(d) and 4.2(e), nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify.  Amounts which are vested benefits of which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any other
contract or agreement with, the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement.


4.7           Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Sections 4.1(d) and 4.2(d), such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay promptly as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Code Section 7872(f)(2)(A).  Any such payment shall
be made not later than the end of the calendar year following the calendar year
in which the Executive incurred such expense.


4.8           Conditions To Payments.  To be eligible to receive (and continue
to receive) and retain the payments and benefits described in Sections 4.1(b) -
(e) or Sections 4.2(b) – (e), the Executive must comply with the terms of
paragraph 5, and must execute and deliver to the Company an agreement, in form
and substance satisfactory to the Company, effectively releasing and giving up
all claims the Executive may have against the Company and its subsidiaries,
shareholders, successors and affiliates (and each of their respective employees,
officers, plans and agents) arising out of or based upon any facts or conduct
occurring prior to that date, and reaffirming and agreeing to comply with the
terms of this Agreement and any other agreement signed by the Executive in favor
of the Company or any of its subsidiaries or affiliates. The agreement will be
prepared by the Company and provided to the Executive at the time the
Executive’s employment is terminated or as soon as administratively practicable
thereafter. The agreement also will require the Executive, among other things,
to consult with Company representatives, and voluntarily appear as a witness for
trial or deposition (and to prepare for any such testimony) in connection with,
any claim which may be asserted by or against the Company, or any business
matter concerning the Company or any of its transactions or operations. The
Company will have no obligations to make the payments and/or provide the
benefits specified in Sections 4.1(b) – (e) or Sections 4.2(b) – (e) specified
above, when applicable, unless and until the Executive signs and delivers the
agreement described in this Section 4.8 within sixty (60) days of the Date of
Termination and all conditions to the effectiveness of the release and waiver
(including but not limited to the expiration of any applicable time period to
consider signing the agreement or to revoke acceptance without any action being
taken to revoke acceptance or otherwise invalidate the agreement) have been
satisfied.


4.9           Key Employee Six Month Deferral.  Notwithstanding anything to the
contrary in this Section 4, a “Specified Employee” may not receive a payment of
nonqualified deferred compensation, as defined in Code Section 409A and the
regulations thereunder, until at least six (6) months after a Date of
Termination.  Any payment of nonqualified deferred compensation otherwise due in
such six (6) month period shall be suspended and become payable at the end of
such six (6) month period.


A “Specified Employee” means a specified employee as defined in Treas. Reg.
§1.409A-1(i) (generally, officers earning more than $140,000 per year, as
indexed for inflation, who are among the fifty (50) highest paid employees).


Section 5:                                Non-Competition.


The provisions of this Section 5 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Sections 4.1(b) – (e) or Sections 4.2(b) – (e)  are
conditioned upon Executive’s compliance with the terms of this Section 5:


5.1           Non-Compete Agreement.


5.1(a)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer, become
an officer, employee, agent, partner, or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in Section 5.1(b)) with the Company. The above constraint shall not
prevent the Executive from making passive investments, not to exceed five
percent (5%), in any enterprise where Executive’s services or advice is not
required or provided.


5.1(b)                      For purposes of Section 5.1, a business enterprise
with which the Executive becomes associated as an officer, employee, agent,
partner, or director shall be considered in substantial direct competition, if
such entity competes with the Company in any business in which the Company or
any of its direct or indirect subsidiaries is engaged or provides services or
products of a type which is marketed, sold or provided by the Company or any of
its subsidiaries or affiliates (including but not limited to any product or
service which the Company or any such other entity is developing) within any
State or country where the Company or any such affiliate or subsidiary then
provides or markets (or plans to provide or market) any service or product as of
the date the Executive’s Company employment terminates.


 
5.1(c)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly, solicit, provide to, take away, or attempt to take away
or provide to any customer or solicited prospect of the Company or any of its
subsidiaries any business of a type which the Company or such subsidiary
provides or markets or which is competitive with any business then engaged in
(or product or services marketed or planned to be marketed) by the Company or
any of its subsidiaries; or induce or attempt to induce any such customer to
reduce such customer’s business with that business entity, or divert any such
customer’s business from the Company and its subsidiaries; or discuss that
subject with any such customer.


5.1(d)                      During the Executive’s employment with the Company
and during the period beginning on the date the Executive’s employment with the
Company terminates and ending one (1) year thereafter (i.e., on the first
anniversary of the date Executive’s employment terminates), the Executive shall
not, without prior written approval of the Company’s Chief Executive Officer,
directly or indirectly solicit the employment of, recruit, employ, hire, cause
to be employed or hired, entice away, or establish a business with, any then
current officer, office manager, staffing coordinator or other employee or agent
of the Company or any of  its  subsidiaries or affiliates (other than
non-supervisory or non-managerial personnel who are employed in a clerical or
maintenance position) or any other such person who was employed by the Company
or any of its subsidiaries or affiliates within the twelve (12) months
immediately prior to the date the Executive’s employment with the Company
terminated; or suggest to or discuss with any such employee the discontinuation
of that person’s status or employment with the Company or any of its
subsidiaries and affiliates, or such person’s employment or participation in any
activity in competition with the Company or any of its subsidiaries or
affiliates.


5.2           Confidential Information.  The Executive has received (and will
receive) under a relationship of trust and confidence, and shall hold in a
fiduciary capacity for the benefit of the Company, all “Confidential
Information” and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  During the
Executive’s employment with the Company and after termination of the Executive’s
employment with the Company, the Executive shall never, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, use (other than during Executive’s employment with the Company for the
benefit of the Company), or communicate, reveal, or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 5.2 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. “Confidential
Information” means confidential and/or proprietary information and trade secrets
of or relating to the Company or any of its subsidiaries and affiliates (and
includes information the disclosure of which might be injurious to those
companies), including but not limited to information concerning personnel of the
Company or any of its subsidiaries and affiliates, confidential financial
information, customer or customer prospect information, information concerning
temporary staffing candidates, temporary employees, and personnel, temporary
employee and customer lists and data, methods and formulas for estimating costs
and setting prices, research results (such as marketing surveys, or trials),
software, programming, and programming architecture, enhancements and
developments, cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, new products or marketing strategies, deal or business
terms, budgets, vendor names, programming operations, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, results of internal analyses, computer programs
and programming information, techniques and designs, business and marketing
plans, acquisition plans and strategies, divestiture plans and strategies,
internal valuations of Company assets, and trade secrets, but does not include
information generally known in the marketplace.  In addition, Confidential
Information includes information of another company given to the Company with
the understanding that it will be kept information confidential.  All
Confidential Information described herein is and constitutes trade secret
information (regardless of whether the same is legally determined to be a trade
secret) and is not the property of the Executive.


5.3           Non Disparagement. The Executive will never criticize, denigrate,
disparage, or make any derogatory statements about the Company or its respective
business plans, policies and practices, or about any of the Company’s officers,
employees or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company.  Nothing in this paragraph shall
preclude or prevent the Executive from giving truthful testimony or information
to law enforcement entities, administrative agencies or courts or in any other
legal proceedings as required by law.


5.4           Provisions Relating To Non Competition, Non Solicitation And
Confidentiality.  The provisions of this Section 5 survive the termination of
Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement.  To the extent that any covenant set forth in this Section 5 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be void or rendered invalid, but instead
shall be automatically amended for such lesser term, to such lesser extent, or
in such other lesser degree, as will grant the Company the maximum protection
and restrictions on the Executive’s activities permitted by applicable law in
such circumstances. In cases where there is a dispute as to the right to
terminate the Executive’s employment or the basis for such termination, the term
of any covenant set forth in Section 5 shall commence as of the date specified
in the Notice of Termination and shall not be deemed to be tolled or delayed by
reason of the provisions of this Agreement. The Company shall have the right to
injunctive relief to restrain any breach or threatened breach of any provisions
in this Section 5 in addition to and not in lieu of any rights to recover
damages or cease making payments under this Agreement. The Company shall have
the right to advise any prospective or then current employer of Executive of the
provisions of this Agreement without liability. The Company’s right to enforce
the provisions of this Agreement shall not be affected by the existence, or
non-existence, of any other similar agreement for any other executive, or by the
Company’s failure to exercise any of its rights under this Agreement or any
other similar agreement or to have in effect a similar agreement for any other
employee.
 


Section 6:                                Successors.


6.1           Successors of Executive.  This Agreement is personal to the
Executive and, without the prior written consent of the Company, the rights (but
not the obligations) shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.


6.2           Successors of Company.  This Agreement is freely assignable by the
Company and its successors/assignees. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
division in which the Executive is employed, as the case may be, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.


Section 7:                                Miscellaneous.


7.1           Other Agreements.  This Agreement supersedes all prior dated
agreements, letters and understandings concerning employment or severance
benefits payable to the Executive, either before or after a Change in
Control.  The Board may, from time to time in the future, provide other
incentive programs and bonus arrangements to the Executive with respect to the
occurrence of a Change in Control that will be in addition to the benefits
required to be paid in the designated circumstances in connection with the
occurrence of a Change in Control.  Such additional incentive programs and/or
bonus arrangements will affect or abrogate the benefits to be paid under this
Agreement only in the manner and to the extent explicitly agreed to by the
Executive in any such subsequent program or arrangement. This Agreement does not
supersede or affect in any way the validity of any agreement signed by Executive
concerning confidentiality, stock options, post-employment competition, non
solicitation of business, accounts or employees, or agreements of a similar type
or nature; and any provisions of this Agreement shall be in addition to and not
in lieu of (or replace) any such other agreements.


7.2           Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below; provided that all notices to the
Company shall be directed to the attention of the Board of Directors, or to such
other address as one party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


Notice to the Executive:


Patricia M Henry
3816 Northview Ln
Dallas, TX 75229


Notice to the Company:


RehabCare Group, Inc.
7733 Forsyth Boulevard
Suite 2300
St. Louis, Missouri 63105
Att: Board of Directors


7.3           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.


7.4           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.


7.5           Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.


7.6           Section 409A Compliance.  The parties intend that all provisions
of this Agreement comply with the requirements of Code Section 409A to the
extent applicable.  No provision of this Agreement shall be operative to the
extent that it will result in the imposition of the additional tax described in
Code Section 409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement
as necessary to comply with Section 409A and fulfill the purpose of the voided
provision.  Nothing in this Agreement shall be interpreted to permit accelerated
payment of nonqualified deferred compensation, as defined in Section 409A, or
any other payment in violation of the requirements of such Code Section 409A.


IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.






/s/ Patricia M. Henry
Patricia M. Henry




REHABCARE GROUP, INC.




By _/s/ John H. Short__________
John H. Short
President and CEO
